     Case: 4:21-cv-00600 Doc. #: 1-3 Filed: 05/24/21 Page: 1 of 2 PageID #: 41




                                 CITY OF ST. LOUIS
MICHAEL A. GARVIN                 LAW DEPARTMENT                                 LYDA KREWSON
 CITY COUNSELOR                1200 MARKET STREET, ROOM 314                         MAYOR
                                   ST. LOUIS, MO 63103-2864
                                         (314) 622-3361


                                         February 11, 2021

Amy E. Breihan
3115 South Grand Blvd., Suite 300
Saint Louis, Missouri 63118

       Re: Criminal Justice Center

Dear Ms. Breihan:

This is in response to your February 10, 2021 email addressed to Mayor Krewson, Public Safety
Director Edwards and Corrections Commissioner Glass. Although your letter is clearly intended
to spread a false narrative, I will indulge it with a response in order to set the record straight.

The incarcerated rioters referenced in your email committed felony crimes when they attacked a
Corrections officer and vandalized portions of the Criminal Justice Center on February 6. The
rationalizations suggested by your group for this criminal conduct are simply false.

Contrary to your unsupported allegations, CJC staff observes detailed and rigorous protocols to
protect detainees and Corrections staff from the COVID-19 virus. Among other things, each
detainee quarantines for 14 days upon admission to the facility. Detainees receive masks and
nurses rotate through each unit three times a day. Replacement masks are provided immediately
upon request. If a detainee requests a COVID test or a nurse detects symptoms, a COVID test is
administered immediately (unless the detainee refuses). These are just some of the measures
taken at CJC. Your careless accusations are an insult to the Corrections officers, nurses, and
doctors who have worked diligently (and successfully) to protect the health and safety of
detainees at CJC and MSI.

The rest of your letter is similarly flawed. The only time water is “turned off” is when detainees
intentionally plug the toilets with clothing and flood the jail floors. Detainees who persist with
such conduct are given scheduled times when their water will be turned on.

Meals are provided to all detainees, with special menus for those who are diabetic, lactose
intolerant or vegetarians. Each cell is equipped with a combination toilet-sink unit, with the sink
providing all detainees access to drinking water. A new, automated heating system was installed
a year ago with the temperature preset to 72 degrees.
      Case: 4:21-cv-00600 Doc. #: 1-3 Filed: 05/24/21 Page: 2 of 2 PageID #: 42

CJC staff is currently focused on assessing and repairing the damage caused by the rioters. We
do not plan to provide tours of the facility.


                                            Sincerely,



                                            Michael A. Garvin
                                            City Counselor



cc:     Pat Mobley <Pat.Mobley@macarthurjustice.org>,
        Blake Strode <bstrode@archcitydefenders.org>,
        Mary.Fox@mspd.mo.gov <Mary.Fox@mspd.mo.gov>,
        Elad Gross <elad.j.gross@gmail.com>,
        Luz María Henríquez <lhenriquez@aclu-mo.org>,
        Jack Waldron <jwaldron@archcitydefenders.org>,
        Maureen Hanlon <mhanlon@archcitydefenders.org>
